                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

REO COVINGTON,

                            Plaintiff,                                  ORDER
       v.
                                                                     16-cv-817-wmc
DR. DILIP TANNEN,

                            Defendant.


       On March 28, 2018, this court allowed pro se plaintiff Reo Covington to proceed on

a claim that he was sexually assaulted by defendant Tannen at Oshkosh Correctional

Institution. (Dkt. #9.) On January 19, 2019, defendant filed a motion to dismiss for lack

of prosecution, representing that Covington (1) failed to appear for his deposition on

January 11, 2019, after receiving proper notice sent to the address Covington provided to

his supervising probation officer; and (2) failed to respond to a letter requesting a signed

authorization to obtain his medical records. (Dkt. #16.) The court set February 13, 2019,

as Covington’s deadline to oppose the motion. However, Covington has neither responded

to the motion nor communicated with the court in any other manner.

       Both of defendant’s efforts to obtain discovery from Covington are reasonable. His

failure to appear at his deposition and respond to defendant’s request for documents,

coupled with his continued failure to respond to defendant’s motion to dismiss or submit

any other filings with the court, indicate that Covington has abandoned this lawsuit.

Accordingly, the court will give Covington one last chance to avoid dismissal of this lawsuit.

Not later than March 6, 2019, Covington must (1) respond to defendant’s motion to

dismiss and (2) reach out to defendant’s attorney about signing the medical records release
form and scheduling a deposition. If he fails to take these steps by that deadline, the

court will grant defendant’s motion and this case will be dismissed with prejudice

for failure to prosecute.



                                         ORDER

       IT IS ORDERED that plaintiff Reo Covington may have until March 6, 2019, to

file a response to defendant’s motion to dismiss and return a signed medical records release

to defendant’s attorney. If Covington does not respond by that date, the court will

dismiss this case with prejudice under Federal Rule of Civil Procedure 41(b) for

Covington’s failure to prosecute it.

       Entered this 20th day of February, 2019.

                                          BY THE COURT:

                                                 /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             2
